Citation Nr: 1003433	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-18 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a special monthly pension for a surviving 
spouse based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1940 to September 
1945.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the claim on appeal.  In July 2009, 
the Board remanded this matter for additional development.

The appellant has been in receipt of benefits for a special 
monthly pension based on housebound status, effective 
February 20, 2002, as a result of a RO rating decision in May 
2002.

The record reflects that the RO previously considered whether 
or not the appellant was entitled to regular aid and 
attendance in rating decisions dated in January 1999, May 
2002, and January 2006.  The Board notes that, regardless of 
the reasons for the prior denials, claims for nonservice-
connected pension benefits are not subject to the provisions 
of 38 U.S.C.A. § 5108 for reopening disallowed claims 
because, unlike service connection claims, pension claims are 
based upon ever-changing factors.  Abernathy v. Principi, 3 
Vet. App. 461, 464 (1992) (a claim for nonservice-connected 
pension filed following final denial of previous nonservice-
connected pension claim is a new claim not subject to new-
and-material evidence requirement).  It follows that a claim 
for a special monthly pension benefit for a surviving spouse 
based on the need for regular aid and attendance would not be 
subject to the provisions of 38 U.S.C.A. § 5108 as the claim 
may be established upon facts that changed since the prior 
final decision.  See also Suttman v. Brown, 5 Vet. App. 127 
(1993).  Therefore, the Board will proceed with a de novo 
adjudication of this issue on the merits. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDING OF FACT

The competent medical evidence does not show that the 
appellant is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; is a 
patient in a nursing home because of mental or physical 
incapacity; or has a factual need for aid and attendance 
demonstrated by an inability to care for most of her daily 
personal needs or protect herself from the hazards and 
dangers of her daily environment.


CONCLUSION OF LAW

The requirements for a special monthly pension for a 
surviving spouse based on the need for regular aid and 
attendance have not been met.  38 U.S.C.A. §§ 1541, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.351, 3.352 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the appellant in letters from the 
RO dated in April 2007 and January 2009.  These letters 
notified the appellant of VA's responsibilities in obtaining 
information to assist the appellant in completing her claim, 
and identified the appellant's duties in obtaining 
information and evidence to substantiate her claim.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in October 2009.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the January 2009 
correspondence. 

The notice requirements pertinent to the issue on appeal have 
been met.  The duty to assist also has been fulfilled as 
private medical records relevant to this matter have been 
obtained and the appellant underwent VA examinations for aid 
and attendance.  The Board finds that the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA laws 
and regulations and to move forward with this claim would not 
cause any prejudice to the appellant.

Special Monthly Pension - Laws and Regulations


The appellant has claimed entitlement to a special monthly 
pension (SMP) based on the need of regular aid and 
attendance.  She has asserted that she requires assistance 
with her daily activities and household duties due to her 
physical conditions and, most recently, due to memory loss.  
The Board notes that the appellant was granted a housebound 
allowance due to her medical conditions by way of a May 2002 
RO rating decision.  See 38 C.F.R. 38 C.F.R. § 3.351(a).

The law provides increased pension benefits to a surviving 
spouse of a veteran by reason of need for aid and attendance 
or of being housebound.  38 U.S.C.A. § 1541(d), (e); 38 
C.F.R. § 3.351(a)(5).

Under 38 C.F.R. § 3.351(b), the need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person.  The 
criteria for establishing the need for aid and attendance 
include consideration of whether the appellant is blind or is 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or is a patient in a 
nursing home because of mental or physical incapacity; or 
establishes a factual need for aid and attendance.  38 C.F.R. 
§ 3.351(c).

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the appellant to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; whether she requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect her from the hazards 
or dangers incident to her daily environment.  38 C.F.R. 
§ 3.352(a).

It is not required that all of the disabling conditions 
enumerated in the above paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
function which the appellant is unable to perform should be 
considered in connection with her condition as a whole.  It 
is only necessary that the evidence establish that the 
appellant is so helpless as to need regular aid and 
attendance, not that there be constant need.  38 C.F.R. 
§ 3.352(a).

The criteria for determining whether a claimant is in need of 
the aid and attendance of another person may be met if she is 
bedridden.  "Bedridden" is defined as a condition that, 
through its essential character, actually requires that the 
claimant remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  The 
performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of his or her 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352.  

Factual Background and Analysis

In March 2007, the appellant submitted an undated Medical 
Statement for Consideration of Aid and Attendance, which was 
completed by her private physician.  The appellant was noted 
to have the following diagnoses: "DJP", osteoarthritis, 
right knee trauma, thyroid disease, and a condition that is 
illegible.  She was not blind, and her vision was reported as 
20/20 bilaterally with the use of glasses.  The private 
physician indicated that the appellant was unable to walk 
unaided, as she needed a four-point cane for ambulation.  It 
was reported that she could feed herself.  The appellant was 
said to need assistance with bathing and other hygiene needs, 
"taking due precautions (walker)."  The physician reported 
that the appellant was unable to care for the needs of 
nature.  She was not confined to bed, but the physician 
indicated that she needed to rest for periods, alternating 
between walking with help and resting in bed.  It was noted 
that the appellant could sit up with the help of a four-point 
cane for support.  The appellant was not able to travel 
unaccompanied.  She could leave home without assistance, 
which the physician explained as "just around the house."  
She did not require nursing home care.  The appellant was 
reported to need assistance with doing her tasks in the home 
and the physician recommended that she avoid tasks requiring 
physical strength.  The physician opined that due to the 
appellant's multiple conditions of osteoarthritis, 
osteoporosis, and osteopenia, she required extreme care to 
avoid falls that could cause fractures.  He also noted that 
she needed glasses for myopia with astigmatism.

A signed medical certificate from the Delgado Family Medicine 
Clinic dated in April 2007, translated from the Spanish, 
indicated that the appellant had been treated by the clinic 
since October 1996 for diagnoses of: asthmatiform bronchitis, 
osteoarthritis, osteoporosis, dyslipidemia, gastritis, 
cystocele, tinea pedis, hemorrhoids, urinary incontinency, 
urinary tract infection, upper respiratory tract infection, 
sequelae post trauma to both knees, hypothyroidism, and two 
conditions that are illegible.  

The appellant underwent a VA aid and attendance examination 
in May 2007.  It was noted that the appellant was accompanied 
by a family member. She was noted to have the above-diagnosed 
medical conditions, as well as osteopenia, hypothyroidism, 
status post total abdominal hysterectomy, urinary 
incontinence, sinusitis, and dextroscoliosis.  She took six 
medications without side effects.  She was not found to be 
bedridden and could travel beyond her domicile.  She was 
reported to live alone and she reported cooking her meals 
daily.  A description of her daily activities included the 
appellant's report of driving near her home to visit her 
family and that she also enjoyed attending church.  She 
reported that her daughter, who lived nearby, assisted her 
with difficult household duties, or that she paid someone to 
assist her with these tasks.  She was noted to use a four-
point cane.  The examination report reflects that the 
appellant could perform all functions of self-care.  She 
denied any memory loss, reported experiencing dizziness less 
than weekly, and indicated that imbalance affected her 
ability to ambulate less than weekly.  

On physical examination, the appellant was found to walk 
cautiously, aided by a cane.  The physician noted that there 
were no restrictions on the circumstances of her leaving her 
home.  She was able to walk up to a few hundred yards without 
the assistance of another person.  There was no limitation of 
motion or deformity of the spine found on examination, and 
the function of the upper and lower extremities were found to 
be normal.  The diagnosis was generalized degenerative joint 
disease, osteoporosis, hypertension, hypothyroidism, 
sinusitis by history, and status post total abdominal 
hysterectomy with urinary incontinence.  The VA physician 
opined that the appellant was capable of managing her 
financial affairs. 

In her June 2008 VA Form 9, Substantive Appeal, the appellant 
submitted a statement from her physician.  She also related 
that she needed the assistance of another person because she 
was elderly, had osteoporosis and osteoarthritis, and paid 
someone to help her clean the house.  She claimed that she 
could not clean due to her asthmatic condition and that she 
could not use detergent.  She also claimed some loss of 
memory.

The June 2008 signed statement from the appellant's 
physician, Dr. E.R.R., translated from the Spanish, related 
that the appellant had a history of hypothyroidism, 
osteoarthritis, osteoporosis, gastritis, dyslipidemia, 
perennial allergies, allergies to detergents, asthmatic 
bronchitis, urinary infections, cystocytes and depression.  
Dr. E.R.R. noted that she had been treating the appellant 
since December 2000 and that the appellant took multiple 
medications for her medical conditions.  

The appellant underwent a VA aid and attendance examination 
in August 2009.  It was noted that she was accompanied by a 
family member and arrived in a private vehicle.  She was 81 
years of age and lived alone in a one-story house.  Her 
medical conditions were listed as osteoarthritis, 
osteoporosis and hypothyroidism for which she took four 
different medications.  She was not found to be bedridden, 
but the examiner noted that she could not travel beyond her 
current domicile.  A description of her typical daily 
activities included light house chores during the day, such 
as washing the dishes, washing her clothes, and cooking.  It 
was noted that she had to cook because she lived alone.  The 
appellant told the examiner that performing her daily tasks 
was difficult due to osteoarthritic pain which had 
considerably limited her physically.  Her daughter also 
helped with household duties.  Once a month the appellant 
hired someone to perform heavy household chores and she also 
paid someone to clean her patio.  The appellant was able to 
shower by herself, but with difficulty, and reported that she 
had sometimes fallen while showering.  She also reported 
difficulty changing clothes due to osteoarthritic pain.  The 
appellant used a four-prong cane, a positional bed, and grab 
bars in the shower.  She reported moderate short-term memory 
loss and that she was dizzy less than once a week.  It was 
noted that imbalance constantly or nearly affected her 
ability to walk.  The report reflected that she could perform 
all functions of self-care, but that she said she frequently 
fell due to osteoarthritis.  

On physical examination, the appellant showed a stooped 
posture with an antalgic gait and slow pace.  The physician 
noted that the appellant could walk without the assistance of 
another person, but needed a cane for ambulation and used a 
walker when her osteoarthritic pain was worse.  By the 
appellant's own account, she was able to walk approximately 
50 yards with a four-prong cane with multiple stops for 
arthritic pain.  There was no restriction on whether she 
could leave the home.  Limitations noted included the 
appellant's range of motion of the thoracolumbar spine, the 
mild or moderate impairment of her range of motion of the 
right upper extremity, bilateral hand Heberden and Bouchard 
nodules, limited joint motion of the lower extremities, and 
weight-bearing, propulsion, and balance problems 
necessitating the use of the four-prong cane.  The examiner 
found that the appellant had a normal ability to feed 
herself, but marked difficulty in changing clothes, bathing, 
or grooming herself.  Some difficulty in toileting ability 
was noted as well.  X-ray films of the right shoulder and 
both knees showed mild degenerative changes and mild 
osteopenia.  Diagnosis was osteoarthritis of the right 
shoulder, bilateral knees and the hands, as well as 
osteoporosis and hypothyroidism.  The physician examiner 
opined that although the appellant can perform all of her 
activities of daily living, she has physical limitations 
preventing her from doing them adequately.  He concluded that 
she would benefit from aid and attendance in view of how her 
osteoarthritis affects her usual daily activities and in view 
of her reported frequent falls.  The VA physician also opined 
that she was capable of managing her financial affairs.  

The Board finds that the preponderance of the evidence is 
against the award of a special monthly pension for a 
surviving spouse based on the need for regular aid and 
attendance.  The appellant does not meet the criteria of 
blindness, or near blindness, in both eyes, and only needs 
eyeglasses to restore her vision to 20/20 bilaterally.  
Additionally, as the appellant reported that she lives at 
home, she does not meet the criteria of confinement to a 
nursing home due to mental or physical incapacity.  She also 
does not meet the criteria to establish a factual need for 
aid and attendance.  Although the medical evidence 
demonstrates that the appellant needs assistance at times, 
the evidence of record does not reveal that the appellant is 
so helpless as to need regular aid and attendance.  

The record does not show an inability to keep herself 
ordinarily clean and presentable; need for frequent 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid; inability to feed herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity that requires assistance on a regular basis to 
protect her from the hazards or dangers incident to her daily 
environment.  38 C.F.R. § 3.352(a).  While the August 2009 VA 
examiner found that the appellant had a normal ability to 
feed herself, he found she faced marked difficulties in 
changing her clothes, bathing and grooming.  While he 
admitted that the appellant could perform all of her 
activities of daily living, the examiner opined that he 
thought that her physical limitations prevented her from 
doing them adequately and that she would benefit from aid and 
attendance in view of her osteoarthritis and her reported 
frequent falls.  

However, at this time the Board must find, based on the 
record evidence, that the appellant has the capacity to 
adequately protect herself from the hazards or dangers 
incident to her daily environment.  There is no evidence of 
frequent falls but for the appellant's interview with the 
August 2009 examiner in which she reported several falls 
while showering.  The physician's examination of the 
appellant did not disclose evidence of these falls in the 
subsequent physical examination.  The present record also 
does not indicate how often the appellant's daughter is 
present to help with more difficult cleaning.  In addition, 
the report of the August 2009 VA examination shows that the 
appellant was able to make arrangements for protecting her 
environment by contracting with one individual to perform 
heavy house chores once a month and apparently with a second 
individual to clean up her patio.  Additionally, while the 
Board is sympathetic to the appellant's growing infirmity 
over time, the submitted evidence has not established that 
the appellant would be unable to dress, feed herself, or 
attend to her hygiene needs without the assistance of others.  
She is able to walk with the assistance of a four-point cane.

The Board has considered the appellant's statements in 
support of her claim that she is entitled to a special 
monthly pension.  While the appellant is certainly competent 
to report on the nature of her symptoms, the training and 
experience of medical personnel makes their medical findings 
more probative as to the extent of her disability.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The Board finds that the weight of the evidence does not show 
that the appellant meets the requirements for a special 
monthly pension based upon the need for regular aid and 
attendance.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




							[Continued on Next Page]

ORDER

Special monthly pension for a surviving spouse based on the 
need for regular aid and attendance is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


